Citation Nr: 1146421	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  05-26 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to October 1974 and from December 1974 to December 1977.  He had additional service with the Army National Guard (ARNG) from August 1983 to March 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

In November 2008, the Veteran presented testimony at a videoconference hearing chaired by a Veterans Law Judge (VLJ) who is no longer employed at the Board.  In a statement received in May 2011, the Veteran declined an offer for another hearing before a VLJ who would finally decide this case.

This case was remanded by the Board in January 2009.  In August 2011, the Board referred this case to the Veterans Health Administration (VHA) for expert medical opinions.  The opinions were received by the Board in December 2011.  As the decision below is fully favorable to the Veteran, the Board will not delay adjudication of the claim in order to provide the Veteran a copy of the VHA opinions.


FINDING OF FACT

The Veteran's bilateral sensorineural hearing loss stems from his military noise exposure.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 101(24), 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.385 (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for bilateral sensorineural hearing loss.  According to his statements and testimony of record, the Veteran reports first experiencing hearing loss in approximately 1975 but not seeking treatment until many years thereafter.  

In general, the Veteran describes loud military noise exposure associated with weaponry, ship engines and fog horns, and tools used for ship maintenance.  In particular, the Veteran describes using paint chipping hammers, working in engine rooms, and using deck crawlers during his periods of active duty service.  He reports that hearing protection equipment was ineffective, and not always provided.  He further reports that his ARNG service involved the firing of artillery weapons.  His post-service occupational noise exposure involved truck driving.

Additionally, the Veteran reports that he was exposed to lead contained in paint and dust while performing ship maintenance, and he has submitted various articles pertaining to the relationship between lead exposure and hearing loss.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110, 1131.  If a chronic disorder such as an organic disease of the nervous system is manifest to a compensable degree within one year after separation from service, the disorder may be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may only be granted if claimed hearing loss is of sufficient severity to be considered a disability for VA purposes.  Specifically, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Veteran status is the first element required for a claim for disability benefits.  D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  The term "active duty" includes full-time duty in the Armed Forces, other than active duty for training (ACDUTRA).  38 U.S.C.A. § 101(21).  The term Armed Forces means the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including the reserve components thereof.  38 U.S.C.A. § 101(10).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty or period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

With respect members of the ARNG, ACDUTRA means full-time duty under section 316, 502, 503, 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(22)(c).  INACDUTRA includes duty (other than full-time duty) performed by a member of the National Guard of any State, under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505, or the prior corresponding provisions of law.  38 C.F.R. § 3.6(d)(4).  Any individual (1) who, when authorized or required by competent authority, assumes an obligation to perform ACDUTRA or INACDUTRA for training; and (2) who is disabled or dies from an injury or covered disease incurred while proceeding directly to or returning directly from such ACDUTRA or INACDUTRA shall be deemed to have been on ACDUTRA or INACDUTRA, as the case may be.  38 C.F.R. § 3.6(e).

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.

For purposes of 38 U.S.C.A. § 101(24), the term "injury" refers to the results of an external trauma rather than a degenerative process.  See generally VAOPGCPREC 4-2002 (May 14, 2002); VAOPGCPREC 86-90 (July 18, 1990); VAOPGCPREC 8-2001 (Feb. 26, 2001).

The facts of this case may be briefly summarized.  The Veteran's audiometric examinations for his periods of active service from December 1970 to October 1974 and from December 1974 to December 1977 do not reflect a hearing loss disability.  There is also no audiometric evidence of hearing loss incurred during the ARNG service from 1983 to 1987.

However, the Veteran's Department of Defense (DD) Form 214 reflects his military occupational specialty as a watercraft operator.  His personnel records reflect that he performed the duties of seaman, deck operations, and ship maintenance.  Personnel records pertaining to the Veteran's ARNG service reflect that he directly participated in the emplacement, laying, firing and displacement of field artillery cannons.  Overall, the Board finds no reason to doubt the Veteran's description of noise exposure during his active duty and ARNG service.

The Veteran was afforded two VA examinations in July 2004 and additional VA examinations in August 2004 and May 2007.  He was diagnosed as having bilateral hearing loss as defined by VA.  See 38 C.F.R. § 3.385.  The audiologist who conducted the initial July 2004 VA examination opined that the hearing loss was likely ("at least as likely as not") due to the Veteran's noise exposure in service.  No explanation or reasoning was given for this opinion.

An August 2004 addendum to the second July 2004 VA examination report includes an opinion that it was not likely that the Veteran's hearing loss was the result of noise exposure in service.  This opinion was based on the fact that the Veteran's audiogram performed for purposes of separation from active service was normal, as was the audiogram that was conducted when he entered the ARNG.

The August 2004 VA examination report includes an opinion that "a service connected hearing impairment was not evident" for the Veteran.  This opinion was also based on the fact that the hearing tests conducted for purposes of separation from active service as well as for induction into the ARNG were within normal limits.  Previous tests which showed mild loss may have reflected temporary threshold shifts which did not persist.

However, the VA audiologists agreed that the Veteran's tinnitus which first manifested during active service in 1975 resulted from his noise exposure.

In August 2011, the Board referred this case for VHA opinion to more fully address the military noise exposure theory, and to address in the first instance the lead exposure theory to hearing loss.

An undated VHA audiologist opinion, received on December 2, 2011, noted that the Veteran was diagnosed with mild to moderate sensorineural hearing loss by VA audiology examination in 2004.  It was further noted that the Veteran's conceded military noise exposure involved working in an engine room, chipping paint with chipping hammers, and firing field artillery during 3 years of ARNG service.  The VA audiologist indicated that audiometric evaluations from 1970 to 1977 demonstrated normal hearing in both ears from the frequencies of 500 Hertz to 6000 Hertz.  There were some periodic fluctuations that were probably due to temporary threshold shifts which were very common in noise exposure.  The Veteran had normal hearing when entering the ARNG in 1983, but no further evaluations were provided.  The VHA examiner concluded that, in the absence of a hearing evaluation for the ARNG after 1983, it could not be refuted that the Veteran's hearing loss was related to military noise exposure.  As such, the VHA examiner concluded that it was at least as likely as not that the Veteran's current bilateral hearing loss had its onset during military service and is related to in-service noise exposure.

On November 9, 2011, a VHA otolaryngologist opined that, if the Veteran had a confirmed exposure to significantly high levels of environmental noise with a current sensorineural-type hearing loss, then there would be at least a 50 percent probability that his hearing loss was related to noise exposure alone.  The examiner indicated that a link between lead toxicity and hearing loss was well established in children based on the concept that neural pathways were in the development stage.  However, there were no peer-reviewed studies linking lead toxicity to hearing loss in adults, whose neural pathways were already well-established.

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In this case, the Veteran has experienced considerable noise exposure during his periods of active duty service from December 1970 to October 1974 and from December 1974 to December 1977.  This noise exposure was significant enough to result in service-connected tinnitus.

The Veteran also experienced exposure to artillery fire during his ACDUTRA and INACDUTRA ARNG service which, for purposes of this decision, may be appropriately considered as involving external trauma to the inner ear.  See Veterans Benefits Administration Fast Letter 10-02 (Mar. 18, 2010) (defining acoustic trauma as sudden hearing loss due to single short-term exposure to an extremely loud noise causing inner ear damage, and defining noise-induced hearing loss as resulting from long-term exposure to loud noise).  Thus, the effects of the Veteran's ARNG noise exposure may be considered the result of "injury" for purposes of 38 U.S.C.A. § 101(24).

Based on this accepted history, the record contains medical opinions for and against the bilateral hearing loss claim.  The opinions against the claim rely on the absence of hearing loss demonstrated on military audiometric examinations.  A recent VHA audiology opinion also considered this evidence, but noted a deficiency in this analysis due to the lack of audiometric examinations for the Veteran's ARNG service between 1983 and 1987.  On this basis, the VHA audiologist concluded that a military noise exposure etiology could be found when exercising reasonable doubt.  The VHA otolaryngologist essentially concluded that a military noise exposure etiology could be found when exercising reasonable doubt based upon a medical principle that sensorineural hearing loss may be noise-induced in nature.

The Board also observes that two separate VA audiologists in 2004 agreed that the Veteran's noise exposure was sufficient to cause tinnitus in 1975. 

Given all of these factors, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran's bilateral sensorineural hearing loss stems from his military noise exposure.  Therefore, the benefit of the doubt doctrine may be appropriately applied by granting the Veteran's claim of service connection for bilateral hearing loss.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, the Board has granted the benefit being sought on appeal in full.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be discussed. 


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


